Citation Nr: 0803138	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-13 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1973 until August 
1977, and from October to December 2001.  Additionally, he 
had numerous periods of subsequent active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  A chronic bilateral knee disorder was not shown during 
any period of active duty service; there is no documented 
injury to the knees during a period of ACDUTRA or INACDUTRA.

2.  Post-service evidence reflects no knee symptomatology 
until June 2002.

3.  The evidence does not establish a nexus between active 
duty, ACDUTRA, or INACDUTRA and the veteran's current knee 
complaints. 

4.  A chronic bilateral knee disorder was not manifest during 
active service and is not attributable to service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by the veteran's active service, ACDUTRA, or INACDUTRA.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
a bilateral knee disorder.  According to the law, service 
connection is warranted if it is shown that a veteran has a 
disability resulting from an injury incurred or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty. 38 
U.S.C.A. § 101(24) (2002); see Mercado-Martinez v. West, 11 
Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995) ("an individual who has served only on 
active duty for training must establish a service-connected 
disability in order to achieve veteran status"); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419. 

In this case, the veteran does not allege that any incident 
of his active duty in the 1970s or the two-month period in 
2001 is related to his knee complaints; rather he contends 
that he developed arthritis of the knees during his long 
period serving on ACDUTRA and INACDUTRA.  Since arthritis is 
a disease process, service connection may only be granted for 
disability resulting while performing ACDUTRA.  

Again, for the award of service-connection, the first 
question for consideration is whether the competent evidence 
demonstrates a current disability.  In this case, the only 
reference to knee complaints was noted in a June 2002 
retirement physical.  In a Report of Medical Assessment, the 
veteran identified problems with, among other things, his 
knees.  In a Report of Medical History, he checked "yes" to 
questions of swollen and painful joints, knee trouble, knee 
surgery, and use of corrective devices.  

The veteran related to the examiner that his knees would 
grind and pop.  The examiner noted arthritis of the knees and 
ankles as one of the veteran's medical problems and commented 
that the veteran had degenerative joint disease of the knees 
with the notation of NCD (not considered disabling).   
Significantly, it does not appear that the diagnosis was 
confirmed by X-ray evidence.  Moreover, while the veteran 
related that he had knee or foot surgery and used corrective 
devices, the record does not reflect that this was related to 
his knee complaints.

In July 2002, the veteran filed his initial claim for 
benefits.  In a November 2002 VA General Medical examination, 
he had no complaints related to the knees and there were no 
findings specific to the knees.  He had a normal gait and the 
examiner noted generally that there was no swelling, 
effusion, tenderness, muscle spasm, or joint laxity, and no 
need for orthopedic devices.

Therefore, the record is not clear on whether the veteran is 
appropriately diagnosed with arthritis of the knees.  The 
retirement physical appears to have based the diagnosis of 
arthritis on the veteran's reported history and complaints of 
popping and grinding.  Nonetheless, the Board will accept, 
for purposes of this decision, that a current diagnosis of 
arthritis of the knees is warranted.

Thus, the next question for consideration is whether the 
veteran's arthritis was incurred or aggravated during active 
duty or while performing ACDUTRA.  In this regard, the claim 
fails.  

As noted above, the veteran has not alleged that his knee 
disorders are related to his periods of active duty from 1973 
to 1977, or for a two-month period in 2001.  Indeed, service 
medical records from the first period of active duty do not 
show complaints of, treatment for, or a diagnosis related to 
a knee disorder.  In-service physical examinations conducted 
in March 1973, May 1976, and April 1977 all showed normal 
findings. The veteran denied trick or locked knee in reports 
of medical history completed in conjunction with such 
examinations.  

It does not appear that there are any medical records for the 
second short period of active duty in 2001.  Therefore, the 
evidence does not show a chronic knee disorder during active 
duty service.

Next, even assuming a diagnosis of arthritis of the knees, 
the one-year presumption is not applicable.  Specifically, 
service connection for arthritis may be established based on 
a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

However, in order to warrant the presumption, the veteran 
must have served a period of 90 days or more.  In this case, 
the veteran's second period of service, from October to 
December 2001, which was within one year of the diagnosis of 
arthritis, does not satisfy the 90-day active duty period; 
therefore, the one-year presumption does not apply.

Next, the evidence does not demonstrate any knee injury 
during a period of ACDUTRA or INACDUTRA.  In this regard, a 
July 2002 Reserve record does note the veteran's report that 
he had previously hurt his knee during active duty, but he 
stated that he did not seek medical care at the time of the 
injury.  Consequently, there is no documented knee treatment 
during ACDUTRA or INACDUTRA, precluding an award based on 
such periods of service.

Moreover, despite his assertion of on-going knee pain during 
his periods of ACDUTRA, the evidence does not support his 
contention.  Specifically, multiple physical examinations 
reflect a normal clinical evaluation of the lower 
extremities, including examinations in January 1978, June 
1979, July 1979, August 1983, October 1986, June 1987, 
September 1989, April 1993, April 1994, September 1998, and 
August 2000.  In each of these cases, the veteran's lower 
extremities were reported to be normal and there were no 
complaints of knee problems identified.

Indeed, it is not until 2002, over 20 years following 
separation from the veteran's full-time active duty, that 
knee complaints are documented in treatment reports.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Further, at the time of the retirement examination in June 
2002, the record indicates that the veteran was not on 
ACDUTRA at the time of the examination.  

In addition, the Board has considered the veteran's 
statements asserting a relationship between his current knee 
complaints and service.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In light of the numerous in-service physical examinations 
reflecting normal knees, the veteran's competent reports of 
continuous knee symptomatology, while sincere, are not found 
to be credible.  Indeed, the normal examinations are more 
persuasive than the veteran's recollection of symptoms in the 
distant past.  Finally, no competent evidence relates such 
complaints or findings to the veteran's active duty.  

In sum, the competent evidence does not reveal that any 
current knee problems are causally related to the veteran's 
periods of active duty, were incurred as a result of disease 
or injury during a period of ACDUTRA, or of injury during 
INACDUTRA.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2002 that informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was not provided a VA examination 
with respect to his bilateral knee claim.  However, the 
service medical records did not reflect treatment for any 
knee problems.  Moreover, there is no medical evidence that 
suggests a nexus, nor is there evidence of credible evidence 
of continuity of symptomatology, particularly in light of 
multiple negative examinations over the period of many years.  
Therefore, an examination is not found to be necessary under 
38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, as well as post-service reports of 
VA treatment.  Furthermore, the record contains the veteran's 
statements in support of his claim.  
The Board has reviewed the veteran's statements, as well as 
the medical evidence, and finds no references to any 
outstanding available documents.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


